DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 9/13/2021. Claims 1 through 6 are presently pending and are presented for examination. 	

Response to Amendment
Applicant’s amendments, see arguments on pages 6-7 out of 15, filed 9/13/2021, with respect to Drawing and Specification Objections have been fully considered and are persuasive.  The Objections have been withdrawn. 
Applicant’s amendments, see arguments on pages 8-9 out of 15, filed 9/13/2021, with respect to 112(f) Claim Interpretation and corresponding 112(b) Claim Rejections have been fully considered and are persuasive.  The 112(b) Rejections have been withdrawn. 

Response to Arguments
Applicant's arguments filed 9/13/2021, see pages 12-13 out of 15, with respect to claim 1 and analogous claim 6, have been fully considered but they are not persuasive. The Applicant argues in their first argument that none of the cited references disclose or teach a maximum flow rate which is used in target speed calculations.  However, as described in the previous action, Song teaches a maximum flow rate provided to a control unit which then outputs a corresponding reference speed to control the machine’s working equipment, see at least col 3 lines 52-67 and Fig 2.  Additionally, col 7 lines 46-57 and S17 of Fig 3 have been incorporated to further emphasize the calculation of target speed with reference to a maximum flow rate.  A detailed rejection follows below.
Applicant’s arguments filed 9/13/2021, see pages 12-14 out of 15, with respect to claim 1 and analogous claim 6, have been fully considered and are persuasive.  The Applicant argues in their second argument that none of the cited references disclose or teach determining the smaller one of a first target speed and a second target speed, as the target speed of the working equipment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kikuyama et al. (US-2014/0350799; hereinafter Kikuyama) which teaches the input and comparison of two speeds.  The reference additionally teaches the selection of the smaller of the two compared speed values for control of the machine (see at least [0137] and Fig 30).  A detailed rejection follows below.
Applicant’s arguments filed 9/13/2021, see pages 12-14 out of 15, with respect to claim 1 and analogous claim 6, have been fully considered but they are not persuasive. The Applicant argues in their third argument that none of the cited references disclose or teach outputting a control signal for controlling the hydraulic actuators on the basis of the smaller one of the first target speed and the second target speed.  The Examiner maintains the previous rejection, with attention to [0140] and [0156] of Kitajima, where a speed limit for a bucket is determined and then a working speed (speed in the direction in which the work machine approaches the target excavation landform) is controlled by ensuring the working speed is either smaller than or equal to the speed limit, thus selecting the smaller of the two speeds for machine operation.  In addition, Kikuyama discloses where two speeds are input .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US-5960378; hereinafter Watanabe; already of record) in view of Song (US-5845223; already of record) and further in view of Kikuyama et al. (US-2014/0350799; hereinafter Kikuyama).
Regarding claim 1 and analogous claim 6, Watanabe discloses a control system for controlling a work machine, the work machine including working equipment, the working equipment including a bucket, an arm, and a boom, the control system (see Watanabe at least col 1 lines 8-21 and Fig 2) comprising:
at least one processor (see Watanabe at least Fig 8, control unit 9) configured to:
…
calculate a first target speed of the working equipment on the basis of an operation amount of an operation device (see Watanabe at least col 13 lines 49-62) that is operated for driving a plurality of hydraulic actuators to which the hydraulic oil discharged from the hydraulic pump is supplied to drive the working equipment (see Watanabe at least col 7 lines 45-50) and a distance between the bucket and a target excavation landform (see Watanabe at least col 14 lines 12-17);
calculate a second target speed of the working equipment on the basis of … the operation amount of the operation device (see Watanabe at least col 13 lines 49-62) and the distance between the bucket and the target excavation landform (see Watanabe at least col 14 lines 12-17); and
…
However, Watanabe does not explicitly disclose the following:
…calculate a maximum flow rate of hydraulic oil discharged from a hydraulic pump…
…calculate a second target speed of the working equipment on the basis of the maximum flow rate…
…determine a smaller one of the first target speed and the second target speed as the target speed of the working equipment, and output a control signal for controlling the hydraulic actuators on the basis of the smaller one of the first target speed and the second target speed.
Song, in the same field of endeavor, teaches 
…calculate a maximum flow rate of hydraulic oil discharged from a hydraulic pump (see Song at least col 3 lines 61-65)…
…calculate a second target speed of the working equipment on the basis of the maximum flow rate (see Song at least col 3 lines 52-67, Fig 2, col 7 lines 46-57, and S17 of Fig 3 which use the parameters of maximum flow rate to provide a speed V-ref for operating the working equipment)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Watanabe with maximum flow rate values to further calculate and refine a secondary speed value as taught by Song.  A maximum flow rate calculation for a hydraulic pump is a simple formula to include in a control system for the benefit of not exceeding pressure limits and damaging the pump (see Song, at least col 1 lines 37-45).
Neither Watanabe nor Song disclose or teach: 
…determine a smaller one of the first target speed and the second target speed as the target speed of the working equipment, and output a control signal for controlling the hydraulic actuators on the basis of the smaller one of the first target speed and the second target speed.
Kikuyama, in the same field of endeavor, teaches 
…determine a smaller one of the first target speed and the second target speed as the target speed of the working equipment (see at least [0137] and Fig 30), and output a control signal for controlling the hydraulic actuators on the basis of the smaller one of the first target speed and the second target speed (see at least [0137] and Fig 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Watanabe in view of Song with the selection of a smaller target speed as taught by Kikuyama to provide proper control of a machine, thus refining the overall control (see at least [0116]).
Regarding claim 2, Watanabe in view of Song and further in view of Kikuyama teach the control system for controlling the work machine according to claim 1, wherein
the at least one processor is configured to calculate the second target speed such that a total flow rate indicating a sum of the required flow rates of a plurality of the hydraulic actuators becomes equal to or less than the maximum flow rate (see Song at least col 6 lines 14-20, 53-64, and Fig 3 steps 6-11 which describe the process of setting the required flow of one or more pumps driving one or more actuators to be less than or equal to a predetermined maximum flow and then calculating a new speed based on the regulated flow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the control system of Watanabe in view of Song and Kikuyama with the total flow rate limiting factor as taught by Song to prevent damaging the pumps when operating under specific conditions at calculated speeds.  A maximum flow rate already having been established, modifying the calculated speeds further to adhere to limiting factors such as maximum flow rate would ensure the benefit of not exceeding pressure limits and damaging the pump (see Song, at least col 1 lines 37-45).
Regarding claim 3, Watanabe in view of Song and further in view of Kikuyama teach the control system for controlling the work machine according to claim 2, wherein
the hydraulic actuators include an arm cylinder configured to drive the arm and a boom cylinder configured to drive the boom (see Watanabe at least col 7 lines 45-50), and
the total flow rate indicates a sum of the required flow rate of the arm cylinder and the required flow rate of the boom cylinder (see Watanabe at least col 13 lines 52-55).
Regarding claim 4, Watanabe in view of Song and further in view of Kikuyama teach the control system for controlling the work machine according to claim 2, wherein
the at least one processor is configured to calculate the first target speed on the basis of the operation amount when the distance is larger than a threshold (see Watanabe at least col 13 lines 49-55 where a speed is calculated solely on operation amounts without any restrictions, thereby alluding to a control action taking place outside of a threshold distance such as when a working equipment movement just begins) and calculates the first target speed on the basis of the distance when the distance is equal to or less than the threshold (see Watanabe at least col 14 lines 12-24 and 38-45 which calculates and alters the speed vectors of the working equipment when within a threshold distance to the target excavation landform), and
the maximum flow rate becomes a first flow rate at a first time point when the distance larger than the threshold becomes the threshold and increases in a specified period between the first time point and a second time point after an elapse of a predetermined time from the first time point such that the maximum flow rate becomes a second flow rate larger than the first flow rate at the second time point (see Song at least col 7 lines 1-57 and Fig 3 steps 12-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the control system of Watanabe in view of Song and Kikuyama with the updated maximum flow rates of Song according to adjustments and recalculations as the .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Song and Kikuyama as applied to claim 1 above, and further in view of Bauer (US-2011/0146259; already of record).
Regarding claim 5, Watanabe in view of Song and further in view of Kikuyama teach the control system for controlling the work machine according to claim 4, wherein
the maximum flow rate is calculated on the basis of at least either a capacity of the hydraulic pump or an engine speed of an engine configured to drive the hydraulic pump (see Song at least col 4 lines 36-41), and
…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the control system of Watanabe in view of Song and Kikuyama with the maximum flow rate calculation as taught by Song to monitor the pressure within the cylinders to prevent over-pressurizing the system or causing damage to the hydraulic pumps by running at too high of a rate of discharge (see Song at least col 1 lines 37-48).
However, neither Watanabe nor Song nor Kikuyama disclose or teach the following:
…the second flow rate is the maximum flow rate when the capacity and the engine speed indicate respective maximum values.
Bauer, in the same field of endeavor, teaches …the second flow rate is the maximum flow rate when the capacity and the engine speed indicate respective maximum values (see Bauer at least [0002] lines 8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum flow rate calculation of Watanabe, Song, and Kikuyama with the pump and engine properties disclosed in Bauer due to the general fluid dynamic properties of pumps and their flowrates. Variances in pipe sizes, couplers, and elbows will alter flow rates in a variety of ways, but the correlation between engine speed and pump output has a mostly linear relationship, in which a pump’s maximum flow rate may occur at a time when an engine’s speed has is at its maximum value, and moreover a flow rate controller may be utilized to align the maximum desired values (see at least [0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        11/16/2021